DETAILED ACTION
Claims 1-23 are pending. Claims dated 07/11/2022 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims dated 07/11/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-7, 11, 14-16, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cremona et al. (US 20190310625 A1), in view of Laws et al. (US 20200057453 A1), in view of Oswald et al. (US 20190383625 A1), in view of Le Polotec et al. (US 20220024738 A1) and herein after will be referred to as Cremona, Laws, Oswald, and Polotec respectively.

Regarding claim 1, Cremona teaches a method performed in a system comprising including at least a first vehicle, a second vehicle, and a third vehicle, the method comprising (Fig. 4C platoon comprising a first vehicle 10, a second vehicle 20, and a third vehicle 30): 
determining, by the first vehicle ([0065] The system 12, 12′ includes a platoon control unit 300, 300′ configured to be disposed in the associated leading vehicle 10. The platoon control unit includes a processor 304, a non-transient memory device 308, 310 operatively coupled with the processor, and 308, 310 logic stored in the non-transient memory and executable by the processor to selectively reorganize the platooning vehicles) 
a formation formed by vehicles to perform a transport operation, the formation forming a planar polygon, the vehicles being arranged on vertices of the planar polygon, the vehicles including at least the first vehicle, the second vehicle, and the third vehicle (Fig. 4C platoon formation comprising a first vehicle 10, a second vehicle 20, and a third vehicle 30 – [0059] non-columnar V-shaped platoon VSP1 arrangement as shown in FIG. 4C); 
In Cremona, Examiner interprets the non-columnar V shaped platoon arrangement is “a formation forming a planar polygon, the vehicles being arranged on vertices of the planar polygon”. The planar polygon herein namely being a triangle. 
generating geometric configuration information indicating the formation (Fig. 4C distance information 404, 406, and 402; [0070] The logic of the platoon control unit is executable by the processor to generate the first lateral offset distance data (404, 406 1st_Lat_Off) and the first longitudinal gap distance data (402, 1st_Long_Off)); 
transmitting, by the first vehicle, the geometric configuration information, wherein the geometric configuration information includes first geometric information and second geometric information, the first geometric information regarding a first distance 0068] The communication transmitter comprises a first communication interface responsive to a reorganization initiate signal (Reorg) to selectively transmit, to a first set (R1) of first and second following vehicles (20, 30) of the plurality of following vehicles (20, 30, 40, 50, 60, . . . ) a first lateral offset distance signal (1st_Lat_Off_Sig), and a first longitudinal gap distance signal (1st_Long_Off_Sig)); 
receiving, by the second vehicle and the third vehicle, the geometric configuration information ([0106] appropriate commands and other information as described above is distributed or otherwise shared in step 1012 by and among the vehicles 10, 20, 30, 40, 50, 60, etc. of the platoon; see Fig. 10 step 1010 and 1012); 
adopting, by the second vehicle, a first position relative to the first vehicle, the first position of the second vehicle being defined by the first distance Fig. 10 step 1012 vehicles maneuver into position; [0069] The first longitudinal gap distance signal (1st_Long_Off_Sig) comprises first longitudinal gap distance data (404, 1st_Long_Off) representative of first longitudinal gap distances (1st_Gaps) in a direction along the first direction (D) to be maintained in the non-linear platoon (VSP1) by the each of the first and second vehicles (20, 30) of the first set (R1) relative to the leader vehicle (10)); 
adopting, by the third vehicle, a second position relative to the first vehicle, the second position of the third vehicle being defined by the second distance and Fig. 10 step 1012 vehicles maneuver into position; [0069] The first longitudinal gap distance signal (1st_Long_Off_Sig) comprises first longitudinal gap distance data (404, 1st_Long_Off) representative of first longitudinal gap distances (1st_Gaps) in a direction along the first direction (D) to be maintained in the non-linear platoon (VSP1) by the each of the first and second vehicles (20, 30) of the first set (R1) relative to the leader vehicle (10)); 
and performing, by the first vehicle, the second vehicle, and the third vehicle, the transport operation in a synchronised manner once the second vehicle and the third vehicle have adopted the first position and the second position (Fig. 10 step 1014 all vehicles continuously monitor environment; i.e. speed, traffic, etc. and modify their speed and location based on that information and transmit to platooning group).
Cremona does not explicitly teach transmitting a first orientation relative to the first vehicle and a second orientation relative to the first vehicle to the second and third vehicles respectively, and receiving and adopting, by the second vehicle and third vehicle, the first orientation and the second orientation respectively.
However, Laws teaches transmitting a first orientation and a second orientation to the second and third vehicles respectively, and receiving and adopting, by the second vehicle and third vehicle, the first orientation and the second orientation respectively ([0101] Likewise, the information transmitted by the lead vehicle to the FTL system in the following vehicle may additionally contain lead vehicle acceleration and/or deceleration information, or any other dynamic trajectory information derived from a time history of its positions (e.g., curvature, jerk, lateral speed, lateral acceleration, vertical speed, vertical acceleration, etc.) or orientations (e.g., angles, velocities, and accelerations of yaw, pitch, and roll). The FTL system in the following vehicle can then control the following vehicle to not only match the lead vehicle path and speed coordinates, but to also control the following vehicle acceleration, deceleration, or other dynamic trajectory information to match, track, or otherwise compensate for what the lead vehicle had at those coordinates as well; supported by [0115-0116] Sensor and Kinematics Matching: heading information).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Cremona to incorporate Laws to have the geometric configuration information include orientation such that a first orientation and a second orientation is transmitted to the second and third vehicles respectively, and the second vehicle and third vehicle, receives and adopts the first orientation and the second orientation respectively, to compensate for and/or match the lead vehicle’s direction, and allow for determining a direction of travel that is consistent with the entire platoon.
Although Cremona, in view of Laws discloses that the first orientation and second orientation transmitted to and adopted by the second and third vehicles ([0101] FTL system following vehicles) are obtained from the first vehicle ([0101] lead vehicle), Cremona, in view of Laws does not explicitly teach that the first orientation and second orientation transmitted to and adopted by the second and third vehicles respectively are relative to the first vehicle.
However, Oswald teaches first orientation and second orientation relative to the first vehicle ([0038] The controller of at least one of the control vehicles can receive or determine consist information indicating the relative position of the control vehicle(s) in the vehicle group and a direction of orientation of at least the first control vehicle (L1). The controller of another of the vehicles can receive the orientation of the lead (first) vehicle (L1). The orientation of the rest of the vehicles in the vehicle group may be ascertained relative to the first vehicle's orientation.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Cremona, in view of Laws to incorporate Oswald such that the first orientation and second orientation is relative to the first vehicle, because doing so provides a reference orientation and allows the platoon to find a specific orientation or arrangement of the vehicles with respect to a lead vehicle.
Cremona, in view of Laws, in view of Oswald does not explicitly teach: the transport operation indicating transporting an object from one point to another point and a formation for carrying the object. 
However, in the same field of endeavor, Polotec teaches a transport operation indicating transporting an object from one point to another point and a formation for carrying the object (Fig. 13 unmanned ground vehicles 100 arranged in a square formation carry and transport palette C with items loaded on the palette; supported by [0077] As shown for example in FIGS. 13 and 14, other items may be transported in accordance with this method. FIG. 13 shows for example a palette C being lifted and transported by four UGVs 100, 1000 (only three visible in FIG. 13). On the palette C, items may be loaded, such as doors for vehicles, as shown for example in FIG. 13. FIG. 14 shows for example using the above described method for lifting and transporting a pipe P by four UGVs 100, 1000).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Cremona, in view of Laws, in view of Oswald to incorporate the teachings of Polotec to include the transport operation indicating transporting an object from one point to another point and a formation for carrying the object because in doing so, “the load per area may be reduced by cooperatively using multiple UGVs that cooperatively carry the item to be transported” (Polotec [0015]).
Cremona also teaches: the formation being maintained during the transport operation ([0074] The forward and rearward distance sensors 260, 262 may be selectively used to maintain the first longitudinal gap distance and the first lateral distance between the vehicles for effecting the V-shaped platoon VSP1 formation; supported by [0007] In any case, the relative distance between the vehicles of the platoon preferably remains substantially even, constant or the same in accordance with platoon control mechanisms and protocols in place). 

Regarding claim 4, Cremona, as modified, teaches the method as claimed in Claim 1.
Cremona also teaches wherein throughout the transport operation the first vehicle transmits movement information to the second vehicle and the third vehicle participating in the transport operation, the movement information indicating a next movement required to be performed by the second vehicle and the third vehicle (Fig. 10 Step 1030 formation check and Step 1014 all vehicles modify their speed and location based on formation information; [0106] The non-columnar platoon shape or format is determined by the group of vehicles at step 1010, and appropriate commands and other information as described above is distributed or otherwise shared in step 1012), 
Cremona does not explicitly teach the movement information being such that relative positions of vehicles participating in the transport operation are maintained whilst the vehicles perform the next movement. However, Cremona suggests that the movement information being such that relative positions of vehicles participating in the transport operation are maintained whilst the vehicles perform the next movement ([0074] The forward and rearward distance sensors 260, 262 may be selectively used to maintain the first longitudinal gap distance and the first lateral distance between the vehicles for effecting the V-shaped platoon VSP1 formation; supported by [0007] In any case, the relative distance between the vehicles of the platoon preferably remains substantially even, constant or the same in accordance with platoon control mechanisms and protocols in place). It would have been obvious to a person of ordinary skill in the art for Cremona to more explicitly disclose the movement information being such that relative positions of vehicles participating in the transport operation are maintained whilst the vehicles perform the next movement to avoid collisions within the platoon whilst the vehicles perform the next movement, and for the commonly known benefits that “maintaining a small distance or spacing between platooned vehicles gives greater benefit in terms of reduced energy consumption” (Cremona [0006]).

Regarding claim 6, Cremona, as modified, teaches the method as claimed in Claim 1.
Cremona also teaches wherein at least one of the first vehicle, the second vehicle, or the third vehicle participating in the transport operation includes a sensor or sensors for sensing one or more environmental conditions and a transmit function for communicating a sensed environmental condition to other vehicles participating in the transport operation ([0048] sensors; [0106] The vehicles monitor the environmental conditions in step 1014 and distribute or otherwise share the information as necessary and/or desired; [0108] Platoon re-formation is selectively determined in step 1030 based for example on changing road conditions, changing traffic conditions, lane format changes, local changes related to the geographical area as determined from the GPS data, or the like).

Regarding claim 7, Cremona, as modified, teaches the method as claimed in Claim 5.
Cremona, as modified, also teaches wherein the first vehicle stops or pauses the transport operation (Fig. 10 step 1024 all vehicles emergency break) 
upon receipt of information from at least one of the second vehicle or the third vehicle participating in the transport operation indicating an environmental condition detrimental to continuing the transport operation (Fig. 10 step 1014 all vehicles continuously monitor the environment, i.e., speed, traffic and transmit to platooning group, step 1020 is emergency braking needed? step 1022 transmit emergency braking required; supported by [0095-0096] emergency brake command signal and [0106] emergency braking determination).

Regarding claim 11, Cremona teaches a system comprising:
 	a first vehicle configured to (Fig. 4C platoon comprising a first vehicle 10): 
determine a formation formed by vehicles to perform a transport operation, the formation forming a planar polygon, the vehicles being arranged on vertices of the planar polygon (Fig. 4C platoon formation comprising a first vehicle 10, a second vehicle 20, and a third vehicle 30 – [0059] non-columnar V-shaped platoon VSP1 arrangement as shown in FIG. 4c; [0065] The system 12, 12′ includes a platoon control unit 300, 300′ configured to be disposed in the associated leading vehicle 10. The platoon control unit includes a processor 304, a non-transient memory device 308, 310 operatively coupled with the processor, and 308, 310 logic stored in the non-transient memory and executable by the processor to selectively reorganize the platooning vehicles); 
In Cremona, Examiner interprets the non-columnar V shaped platoon arrangement is “a formation forming a planar polygon, the vehicles being arranged on vertices of the planar polygon”. The planar polygon herein namely being a triangle. 
generate geometric configuration information indicating the formation (Fig. 4C distance information 404, 406, and 402; [0070] The logic of the platoon control unit is executable by the processor to generate the first lateral offset distance data (404, 406 1st_Lat_Off) and the first longitudinal gap distance data (402, 1st_Long_Off)); 
transmit the geometric configuration information, wherein the geometric configuration information includes first geometric information and second geometric information, the first geometric information regarding a first distance 0068] The communication transmitter comprises a first communication interface responsive to a reorganization initiate signal (Reorg) to selectively transmit, to a first set (R1) of first and second following vehicles (20, 30) of the plurality of following vehicles (20, 30, 40, 50, 60, . . . ) a first lateral offset distance signal (1st_Lat_Off_Sig), and a first longitudinal gap distance signal (1st_Long_Off_Sig)); 
a second vehicle configured to (Fig. 4C platoon comprising a second vehicle 20):
receive the geometric configuration information ([0106] appropriate commands and other information as described above is distributed or otherwise shared in step 1012 by and among the vehicles 10, 20, 30, 40, 50, 60, etc. of the platoon; see Fig. 10 step 1010 and 1012); and
adopt a first position relative to the first vehicle, the first position of the second vehicle being defined by the first distance Fig. 10 step 1012 vehicles maneuver into position; [0069] The first longitudinal gap distance signal (1st_Long_Off_Sig) comprises first longitudinal gap distance data (404, 1st_Long_Off) representative of first longitudinal gap distances (1st_Gaps) in a direction along the first direction (D) to be maintained in the non-linear platoon (VSP1) by the each of the first and second vehicles (20, 30) of the first set (R1) relative to the leader vehicle (10)); and
the third vehicle configured to (Fig. 4C platoon comprising a third vehicle 30):
receive the geometric configuration information ([0106] appropriate commands and other information as described above is distributed or otherwise shared in step 1012 by and among the vehicles 10, 20, 30, 40, 50, 60, etc. of the platoon; see Fig. 10 step 1010 and 1012); and 
adopt a second position relative to the first vehicle, the second position of the third vehicle being defined by the second distance and Fig. 10 step 1012 vehicles maneuver into position; [0069] The first longitudinal gap distance signal (1st_Long_Off_Sig) comprises first longitudinal gap distance data (404, 1st_Long_Off) representative of first longitudinal gap distances (1st_Gaps) in a direction along the first direction (D) to be maintained in the non-linear platoon (VSP1) by the each of the first and second vehicles (20, 30) of the first set (R1) relative to the leader vehicle (10)); 
wherein the first vehicle, the second vehicle, and the third vehicle are configured to perform the transport operation in a synchronised manner once the second vehicle and the third vehicle have adopted the first position and the second position, and the vehicles include at least the first vehicle, the second vehicle, and the third vehicle (Fig. 10 step 1014 all vehicles continuously monitor environment; i.e. speed, traffic, etc. and modify their speed and location based on that information and transmit to platooning group).
Cremona does not explicitly teach: transmit a first orientation relative to the first vehicle and a second orientation relative to the first vehicle, and receive and adopt, by the second vehicle and third vehicle, the first orientation and the second orientation respectively.
However, Laws teaches: transmit a first orientation relative to the first vehicle and a second orientation relative to the first vehicle, and receive and adopt, by the second vehicle and third vehicle, the first orientation and the second orientation respectively. ([0101] Likewise, the information transmitted by the lead vehicle to the FTL system in the following vehicle may additionally contain lead vehicle acceleration and/or deceleration information, or any other dynamic trajectory information derived from a time history of its positions (e.g., curvature, jerk, lateral speed, lateral acceleration, vertical speed, vertical acceleration, etc.) or orientations (e.g., angles, velocities, and accelerations of yaw, pitch, and roll). The FTL system in the following vehicle can then control the following vehicle to not only match the lead vehicle path and speed coordinates, but to also control the following vehicle acceleration, deceleration, or other dynamic trajectory information to match, track, or otherwise compensate for what the lead vehicle had at those coordinates as well; supported by [0115-0116] Sensor and Kinematics Matching: heading information).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Cremona to incorporate Laws to have the geometric configuration information include orientation such that a first orientation and a second orientation is transmitted to the second and third vehicles respectively, and the second vehicle and third vehicle, adopts the first orientation and the second orientation respectively, to compensate for and/or match the lead vehicle’s direction, and allow for determining a direction of travel that is consistent with the entire platoon.
Although Cremona, in view of Laws discloses that the first orientation and second orientation transmitted to and adopted by the second and third vehicles ([0101] FTL system following vehicles) are obtained from the first vehicle ([0101] lead vehicle), Cremona, in view of Laws does not explicitly teach that the first orientation and second orientation transmitted to and adopted by the second and third vehicles respectively are relative to the first vehicle.
However, Oswald teaches first orientation and second orientation relative to the first vehicle ([0038] The controller of at least one of the control vehicles can receive or determine consist information indicating the relative position of the control vehicle(s) in the vehicle group and a direction of orientation of at least the first control vehicle (L1). The controller of another of the vehicles can receive the orientation of the lead (first) vehicle (L1). The orientation of the rest of the vehicles in the vehicle group may be ascertained relative to the first vehicle's orientation.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Cremona, in view of Laws to incorporate Oswald such that the first orientation and second orientation is relative to the first vehicle, because doing so provides a reference orientation and allows the platoon to find a specific orientation or arrangement of the vehicles with respect to a lead vehicle.
Cremona, in view of Laws, in view of Oswald does not explicitly teach: the transport operation indicating transporting an object from one point to another point and a formation for carrying the object. 
However, in the same field of endeavor, Polotec teaches a transport operation indicating transporting an object from one point to another point and a formation for carrying the object (Fig. 13 unmanned ground vehicles 100 arranged in a square formation carry and transport palette C with items loaded on the palette; supported by [0077] As shown for example in FIGS. 13 and 14, other items may be transported in accordance with this method. FIG. 13 shows for example a palette C being lifted and transported by four UGVs 100, 1000 (only three visible in FIG. 13). On the palette C, items may be loaded, such as doors for vehicles, as shown for example in FIG. 13. FIG. 14 shows for example using the above described method for lifting and transporting a pipe P by four UGVs 100, 1000).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Cremona, in view of Laws, in view of Oswald to incorporate the teachings of Polotec to include the transport operation indicating transporting an object from one point to another point and a formation for carrying the object because in doing so, “the load per area may be reduced by cooperatively using multiple UGVs that cooperatively carry the item to be transported” (Polotec [0015]).
Cremona also teaches: the formation being maintained during the transport operation ([0074] The forward and rearward distance sensors 260, 262 may be selectively used to maintain the first longitudinal gap distance and the first lateral distance between the vehicles for effecting the V-shaped platoon VSP1 formation; supported by [0007] In any case, the relative distance between the vehicles of the platoon preferably remains substantially even, constant or the same in accordance with platoon control mechanisms and protocols in place). 

Regarding claim 14, Cremona, as modified, teaches the system as claimed in Claim 11.
Cremona also teaches wherein the first vehicle is configured to transmit, throughout the transport operation, movement information to the second vehicle and the third vehicle participating in the transport operation, the movement information indicating a next movement required to be performed by the second vehicle and the third vehicle (Fig. 10 Step 1030 formation check and Step 1014 all vehicles modify their speed and location based on formation information; [0106] The non-columnar platoon shape or format is determined by the group of vehicles at step 1010, and appropriate commands and other information as described above is distributed or otherwise shared in step 1012), 
Cremona does not explicitly teach the movement information being such that relative positions of vehicles participating in the transport operation are maintained whilst the vehicles perform the next movement. However, Cremona suggests that the movement information being such that relative positions of vehicles participating in the transport operation are maintained whilst the vehicles perform the next movement ([0074] The forward and rearward distance sensors 260, 262 may be selectively used to maintain the first longitudinal gap distance and the first lateral distance between the vehicles for effecting the V-shaped platoon VSP1 formation; supported by [0007] In any case, the relative distance between the vehicles of the platoon preferably remains substantially even, constant or the same in accordance with platoon control mechanisms and protocols in place). It would have been obvious to a person of ordinary skill in the art for Cremona to more explicitly disclose the movement information being such that relative positions of vehicles participating in the transport operation are maintained whilst the vehicles perform the next movement to avoid collisions within the platoon whilst the vehicles perform the next movement, and for the commonly known benefits that “maintaining a small distance or spacing between platooned vehicles gives greater benefit in terms of reduced energy consumption” (Cremona [0006]).

Regarding claim 15, Cremona, as modified, teaches the system as claimed in Claim 11.
Cremona also teaches wherein at least one of the first vehicle, the second vehicle, or the third vehicle participating in the transport operation includes a sensor or sensors for sensing one or more environmental conditions and a transmit function for communicating a sensed environmental condition to other vehicles participating in the transport operation ([0048] sensors; [0106] The vehicles monitor the environmental conditions in step 1014 and distribute or otherwise share the information as necessary and/or desired; [0108] Platoon re-formation is selectively determined in step 1030 based for example on changing road conditions, changing traffic conditions, lane format changes, local changes related to the geographical area as determined from the GPS data, or the like).

Regarding claim 16, Cremona, as modified, teaches the system as claimed in Claim 15.
Cremona, as modified, also teaches wherein the first vehicle is configured to stop or pause the transport operation (Fig. 10 step 1024 all vehicles emergency break) 
upon receipt of information from at least one of the second vehicle or the third vehicle participating in the transport operation indicating an environmental condition detrimental to continuing the transport operation (Fig. 10 step 1014 all vehicles continuously monitor the environment, i.e., speed, traffic and transmit to platooning group, step 1020 is emergency braking needed? step 1022 transmit emergency braking required; supported by [0095-0096] emergency brake command signal and [0106] emergency braking determination).

Regarding claim 20, Cremona teaches an Fig. 4C platoon comprising a leading vehicle 10): 
determine a formation formed by vehicles to perform a transport operation, the formation forming a planar polygon, the vehicles being arranged on vertices of the planar polygon, the vehicles including at least the Fig. 4C platoon formation comprising an vehicle 10, a first vehicle 20, and a second vehicle 30 – [0059] non-columnar V-shaped platoon VSP1 arrangement as shown in FIG. 4c; [0065] The system 12, 12′ includes a platoon control unit 300, 300′ configured to be disposed in the associated leading vehicle 10. The platoon control unit includes a processor 304, a non-transient memory device 308, 310 operatively coupled with the processor, and 308, 310 logic stored in the non-transient memory and executable by the processor to selectively reorganize the platooning vehicles); 
In Cremona, Examiner interprets the non-columnar V shaped platoon arrangement is “a formation forming a planar polygon, the vehicles being arranged on vertices of the planar polygon”. The planar polygon herein namely being a triangle. 
generate geometric configuration information indicating the formation (Fig. 4C distance information 404, 406, and 402; [0070] The logic of the platoon control unit is executable by the processor to generate the first lateral offset distance data (404, 406 1st_Lat_Off) and the first longitudinal gap distance data (402, 1st_Long_Off)); 
transmit the geometric configuration information to be adopted by, the first vehicle and the second vehicle participating in the transport operation in combination with the 0068] The communication transmitter comprises a first communication interface responsive to a reorganization initiate signal (Reorg) to selectively transmit, to a first set (R1) of first and second following vehicles (20, 30) of the plurality of following vehicles (20, 30, 40, 50, 60, . . . ) a first lateral offset distance signal (1st_Lat_Off_Sig), and a first longitudinal gap distance signal (1st_Long_Off_Sig));  
the first distance Fig. 10 step 1012 vehicles maneuver into position; [0069] The first longitudinal gap distance signal (1st_Long_Off_Sig) comprises first longitudinal gap distance data (404, 1st_Long_Off) representative of first longitudinal gap distances (1st_Gaps) in a direction along the first direction (D) to be maintained in the non-linear platoon (VSP1) by the each of the first and second vehicles (20, 30) of the first set (R1) relative to the leader vehicle (10); [0106] appropriate commands and other information as described above is distributed or otherwise shared in step 1012 by and among the vehicles 10, 20, 30, 40, 50, 60, etc. of the platoon; see Fig. 10 step 1010 and 1012); 
wherein the autonomous vehicle, the first vehicle, and the second vehicle are configured to perform the transport operation in a synchronised manner once the first vehicle has adopted a first position defined by the first distance Fig. 10 step 1014 all vehicles continuously monitor environment; i.e. speed, traffic, etc. and modify their speed and location based on that information and transmit to platooning group).
Cremona does not explicitly disclose that the vehicle is an autonomous vehicle. 
However, Laws teaches a lead vehicle in a platoon that is an autonomous vehicle ([0033] “the embodiments of methods and systems for automated following for the following vehicles may in fact be equally applicable for a system in which the control of the lead vehicle is also partially or fully automated, driven remotely”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Cremona’s vehicle to substitute Laws’ autonomous vehicle because it has been held that the substitution of one known element for another would have been obvious if the substitution yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, the substitution of an autonomous vehicle for a generic vehicle would have had the predictable result of performing a transport operation in a formation. Furthermore, one of ordinary skill in the art would be motivated to use an autonomous vehicle to gain the commonly known benefits of driving/platooning and navigating during a transport operation without continuous need for human intervention.
Cremona does not explicitly teach: transmit a first orientation relative to the autonomous vehicle and a second orientation relative to the autonomous vehicle to the first and second vehicles respectively, and adopt, by the first vehicle and second vehicle, the first orientation and the second orientation respectively.
However, Laws also teaches transmit a first orientation relative to the autonomous vehicle and a second orientation relative to the autonomous vehicle to the first and second vehicles respectively, and adopt, by the first vehicle and second vehicle, the first orientation and the second orientation respectively ([0101] Likewise, the information transmitted by the lead vehicle to the FTL system in the following vehicle may additionally contain lead vehicle acceleration and/or deceleration information, or any other dynamic trajectory information derived from a time history of its positions (e.g., curvature, jerk, lateral speed, lateral acceleration, vertical speed, vertical acceleration, etc.) or orientations (e.g., angles, velocities, and accelerations of yaw, pitch, and roll). The FTL system in the following vehicle can then control the following vehicle to not only match the lead vehicle path and speed coordinates, but to also control the following vehicle acceleration, deceleration, or other dynamic trajectory information to match, track, or otherwise compensate for what the lead vehicle had at those coordinates as well; supported by [0115-0116] Sensor and Kinematics Matching: heading information).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Cremona to incorporate Laws to have the geometric configuration information include orientation such that a first orientation and a second orientation is transmitted to the first and second vehicles respectively, and the first vehicle and second vehicle, adopts the first orientation and the second orientation respectively, to compensate for and/or match the lead vehicle’s direction, and allow for determining a direction of travel that is consistent with the entire platoon.
Although Cremona, in view of Laws discloses that the first orientation and second orientation transmitted to and adopted by the first and second vehicles ([0101] FTL system following vehicles) are obtained from the autonomous lead vehicle ([0101] lead vehicle), Cremona, in view of Laws does not explicitly teach that the first orientation and second orientation transmitted to and adopted by the second and third vehicles respectively are relative to the lead autonomous vehicle.
However, Oswald teaches first orientation and second orientation relative to the lead vehicle ([0038] The controller of at least one of the control vehicles can receive or determine consist information indicating the relative position of the control vehicle(s) in the vehicle group and a direction of orientation of at least the first control vehicle (L1). The controller of another of the vehicles can receive the orientation of the lead (first) vehicle (L1). The orientation of the rest of the vehicles in the vehicle group may be ascertained relative to the first vehicle's orientation.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Cremona, in view of Laws to incorporate Oswald such that the first orientation and second orientation is relative to the lead autonomous vehicle, because doing so provides a reference orientation and allows the platoon to find a specific orientation or arrangement of the vehicles with respect to a lead vehicle.
Cremona, in view of Laws, in view of Oswald does not explicitly teach: the transport operation indicating transporting an object from one point to another point and a formation for carrying the object. 
However, in the same field of endeavor, Polotec teaches a transport operation indicating transporting an object from one point to another point and a formation for carrying the object (Fig. 13 unmanned ground vehicles 100 arranged in a square formation carry and transport palette C with items loaded on the palette; supported by [0077] As shown for example in FIGS. 13 and 14, other items may be transported in accordance with this method. FIG. 13 shows for example a palette C being lifted and transported by four UGVs 100, 1000 (only three visible in FIG. 13). On the palette C, items may be loaded, such as doors for vehicles, as shown for example in FIG. 13. FIG. 14 shows for example using the above described method for lifting and transporting a pipe P by four UGVs 100, 1000).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Cremona, in view of Laws, in view of Oswald to incorporate the teachings of Polotec to include the transport operation indicating transporting an object from one point to another point and a formation for carrying the object because in doing so, “the load per area may be reduced by cooperatively using multiple UGVs that cooperatively carry the item to be transported” (Polotec [0015]).
Cremona also teaches: the formation being maintained during the transport operation ([0074] The forward and rearward distance sensors 260, 262 may be selectively used to maintain the first longitudinal gap distance and the first lateral distance between the vehicles for effecting the V-shaped platoon VSP1 formation; supported by [0007] In any case, the relative distance between the vehicles of the platoon preferably remains substantially even, constant or the same in accordance with platoon control mechanisms and protocols in place). 

Regarding claim 23, Cremona, as modified teaches the method as claimed in Claim 1.
Cremona, as modified also teaches wherein the first vehicle, the second vehicle, and the third vehicle are provided to transport a platform from the one point to the another point, the object being placed on the platform (see rejection of claim 1 cited to Polotec Fig. 13-14 unmanned ground vehicles 100 arranged in a square formation carry and transport palette C with items loaded on the palette and [0077] On the palette C, items may be loaded – Examiner understands “the palette C” is “a platform”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Cremona, in view of Laws, in view of Oswald to incorporate the teachings of Polotec to include wherein the first vehicle, the second vehicle, and the third vehicle are provided to transport a platform from the one point to the another point, the object being placed on the platform because in doing so, “the load per area may be reduced by cooperatively using multiple UGVs that cooperatively carry the item to be transported” (Polotec [0015]).

Claims 2-3, 12-13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cremona, in view of Laws, in view of Oswald, in view of Polotec, in further view of Rao et al. (US 20210173411 A1), and herein after will be referred to as Rao.

Regarding claim 2, Cremona, as modified (see rejection of claim 1), teaches the method as claimed in Claim 1.
Cremona, as modified, does not explicitly teach wherein the second vehicle, based upon the geometric configuration information, returns second information to the first vehicle, the second information indicating at least one of: a distance of the second vehicle to a location identified in the geometric configuration information, or an amount of energy available to the second vehicle; and wherein the first vehicle assigns the second vehicle to the location based on the returned second information. 
However, Rao teaches wherein the second vehicle, based upon the geometric configuration information, returns second information to the first vehicle, the second information indicating at least one of: a distance of the second vehicle to a location identified in the geometric configuration information, or an amount of energy available to the second vehicle ([0034] The method 300 may include receiving 302 periodic status broadcasts from other vehicles in the platoon. Status broadcasts may include the available energy (fuel, charge) of a vehicle. Status broadcasts may include one or more of the vehicle parameters 116 for use in determining an ordering of vehicles in the platoon. A status broadcast from a vehicle may also include a position of the vehicle in the form of a GPS (Global Positioning System) coordinate, an index (position in order), an identifier of the vehicle, an identifier (license plate or other identifier captured using a camera) of a vehicle in front and/or behind the vehicle, or other information.; Abstract: A leader vehicle receives information broadcasts from following vehicles that include a state of energy and one or more other values such as energy usage rates, range, destination, and aerodynamic properties)
	and wherein the first vehicle assigns the second vehicle to the location based on the returned second information ([0033] The illustrated method 300 may be executed by a vehicle in a platoon operating as a leader of the platoon; [0035] The method 300 may then include determining 304 positions for vehicles in the platoon according to information contained in the status broadcasts; [0023] Referring to FIG. 1B, in practice, vehicles 122a-122d according to FIG. 1A may travel in a platoon as illustrated. Each vehicle has a corresponding available energy 118a-118d, which is a fuel level for combustion vehicles and a state of charge for electric vehicles. A possible platoon ordering according to the methods described herein may place a smaller electric vehicle 122b behind larger combustion vehicles 122a to provide energy savings from drafting to the electric vehicle 122b that has a reduced range and a longer recharging time);
In Rao, the examiner interprets having the lead vehicle ordering a following vehicle(s) to a location within a platoon corresponds to the first vehicle assigning the second vehicle to the location. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Cremona to incorporate Rao to include wherein the second vehicle, based upon the geometric configuration information, returns second information to the first vehicle, the second information indicating at least one of: a distance of the second vehicle to a location identified in the geometric configuration information, or an amount of energy available to the second vehicle, because doing so notifies the lead vehicle of energy consumption data, and by extension being able to determine the vehicles’ capability of continuing the transport operation.
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Cremona to incorporate Rao to include and wherein the first vehicle assigns the second vehicle to the location based on the returned second information, because in doing so, “the selected ordering may be one that provides the greatest aggregate fuel savings for the platoon among those orderings that provide sufficient energy savings to the shortest-ranged vehicle to reach its destination” (Rao [0038]).

Regarding claim 3, Cremona, as modified, teaches the method as claimed in Claim 1.
Cremona, as modified, does not explicitly teach wherein the second vehicle, based upon the geometric configuration information, assigns itself to a location identified in the geometric configuration information based on at least one of: a distance of the second vehicle to the location, an amount of energy available to the second vehicle, or an estimated amount of energy required for the transport operation.  
However, Rao teaches wherein the second vehicle, based upon the geometric configuration information, assigns itself to a location identified in the geometric configuration information based on at least one of: a distance of the second vehicle to the location, an amount of energy available to the second vehicle, or an estimated amount of energy required for the transport operation ([0033] The illustrated method 300 may be executed by a vehicle in a platoon operating as a leader of the platoon; [0035] The method 300 may then include determining 304 positions for vehicles in the platoon according to information contained in the status broadcasts; [0034] The method 300 may include receiving 302 periodic status broadcasts from other vehicles in the platoon. Status broadcasts may include the available energy (fuel, charge) of a vehicle. Status broadcasts may include one or more of the vehicle parameters 116 for use in determining an ordering of vehicles in the platoon. A status broadcast from a vehicle may also include a position of the vehicle in the form of a GPS (Global Positioning System) coordinate, an index (position in order), an identifier of the vehicle, an identifier (license plate or other identifier captured using a camera) of a vehicle in front and/or behind the vehicle, or other information; Fig. 3 execute swap 318 -Examiner understands after the lead vehicle orders a following vehicle to a location within a platoon, the following vehicle assigns itself to the location)
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Cremona to incorporate Rao to include and wherein the second vehicle, based upon the geometric configuration information, assigns itself to a location identified in the geometric configuration information based on at least one of: a distance of the second vehicle to the location, an amount of energy available to the second vehicle, or an estimated amount of energy required for the transport operation, because in doing so, “the selected ordering may be one that provides the greatest aggregate fuel savings for the platoon among those orderings that provide sufficient energy savings to the shortest-ranged vehicle to reach its destination” (Rao [0038]).

Regarding claim 12, Cremona, as modified (see rejection of claim 1), teaches the system as claimed in Claim 11.
Cremona, as modified, does not explicitly teach wherein the second vehicle is configured to, based upon the geometric configuration information, return second information to the first vehicle, the second information indicating at least one of: a distance of the second vehicle to a location identified in the geometric configuration information, or an amount of energy available to the second vehicle; and wherein the first vehicle is configured to assign the second vehicle to the location based on the returned second information. 
However, Rao teaches wherein the second vehicle is configured to, based upon the geometric configuration information, return second information to the first vehicle, the second information indicating at least one of: a distance of the second vehicle to a location identified in the geometric configuration information, or an amount of energy available to the second vehicle ([0034] The method 300 may include receiving 302 periodic status broadcasts from other vehicles in the platoon. Status broadcasts may include the available energy (fuel, charge) of a vehicle. Status broadcasts may include one or more of the vehicle parameters 116 for use in determining an ordering of vehicles in the platoon. A status broadcast from a vehicle may also include a position of the vehicle in the form of a GPS (Global Positioning System) coordinate, an index (position in order), an identifier of the vehicle, an identifier (license plate or other identifier captured using a camera) of a vehicle in front and/or behind the vehicle, or other information.; Abstract: A leader vehicle receives information broadcasts from following vehicles that include a state of energy and one or more other values such as energy usage rates, range, destination, and aerodynamic properties)
	and wherein the first vehicle is configured to assign the second vehicle to the location based on the returned second information ([0033] The illustrated method 300 may be executed by a vehicle in a platoon operating as a leader of the platoon; [0035] The method 300 may then include determining 304 positions for vehicles in the platoon according to information contained in the status broadcasts; [0023] Referring to FIG. 1B, in practice, vehicles 122a-122d according to FIG. 1A may travel in a platoon as illustrated. Each vehicle has a corresponding available energy 118a-118d, which is a fuel level for combustion vehicles and a state of charge for electric vehicles. A possible platoon ordering according to the methods described herein may place a smaller electric vehicle 122b behind larger combustion vehicles 122a to provide energy savings from drafting to the electric vehicle 122b that has a reduced range and a longer recharging time);
In Rao, the examiner interprets having the lead vehicle ordering a following vehicle(s) to a location within a platoon corresponds to the first vehicle assigning the second vehicle to the location. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Cremona to incorporate Rao to include wherein the second vehicle is configured to, based upon the geometric configuration information, return second information to the first vehicle, the second information indicating at least one of: a distance of the second vehicle to a location identified in the geometric configuration information, or an amount of energy available to the second vehicle, because doing so notifies the lead vehicle of energy consumption data, and by extension checks if the vehicles are capable of continuing the transport operation.
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Cremona to incorporate Rao to include and wherein the first vehicle is configured to assign the second vehicle to the location based on the returned second information (amount of energy available), because in doing so, “the selected ordering may be one that provides the greatest aggregate fuel savings for the platoon among those orderings that provide sufficient energy savings to the shortest-ranged vehicle to reach its destination” (Rao [0038]).

Regarding claim 13, Cremona, as modified, teaches the system as claimed in Claim 11.
Cremona, as modified, does not explicitly teach wherein the second vehicle is configured to, based upon the geometric configuration information, assign itself to a location identified in the geometric configuration information based on at least one of: a distance of the second vehicle to the location, an amount of energy available to the second vehicle, or an estimated amount of energy required for the transport operation.  
However, Rao teaches wherein the second vehicle is configured to, based upon the geometric configuration information, assign itself to a location identified in the geometric configuration information based on at least one of: a distance of the second vehicle to the location, an amount of energy available to the second vehicle, or an estimated amount of energy required for the transport operation ([0033] The illustrated method 300 may be executed by a vehicle in a platoon operating as a leader of the platoon; [0035] The method 300 may then include determining 304 positions for vehicles in the platoon according to information contained in the status broadcasts; [0034] The method 300 may include receiving 302 periodic status broadcasts from other vehicles in the platoon. Status broadcasts may include the available energy (fuel, charge) of a vehicle. Status broadcasts may include one or more of the vehicle parameters 116 for use in determining an ordering of vehicles in the platoon. A status broadcast from a vehicle may also include a position of the vehicle in the form of a GPS (Global Positioning System) coordinate, an index (position in order), an identifier of the vehicle, an identifier (license plate or other identifier captured using a camera) of a vehicle in front and/or behind the vehicle, or other information; Fig. 3 execute swap 318 - Examiner understands after the lead vehicle orders a following vehicle to a location within a platoon, the following vehicle assigns itself to the location)
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Cremona to incorporate Rao to include and wherein the second vehicle is configured to, based upon the geometric configuration information, assign itself to a location identified in the geometric configuration information based on at least one of: a distance of the second vehicle to the location, an amount of energy available to the second vehicle, or an estimated amount of energy required for the transport operation, because in doing so, “the selected ordering may be one that provides the greatest aggregate fuel savings for the platoon among those orderings that provide sufficient energy savings to the shortest-ranged vehicle to reach its destination” (Rao [0038]).

Regarding claim 21, Cremona, as modified, teaches the system as claimed in Claim 11.
Cremona, as modified, does not explicitly teach wherein the second vehicle is configured to, based upon the geometric configuration information, return second information to the first vehicle, the second information indicating at least one of an amount of energy available to the second vehicle, or an estimated amount of energy required for the transport operation; and wherein the first vehicle is configured to assign the second vehicle to the location identified in the geometric configuration information based on the returned second information. 
However, Rao teaches wherein the second vehicle is configured to, based upon the geometric configuration information, return second information to the first vehicle, the second information indicating at least one of an amount of energy available to the second vehicle, or an estimated amount of energy required for the transport operation ([0034] The method 300 may include receiving 302 periodic status broadcasts from other vehicles in the platoon. Status broadcasts may include the available energy (fuel, charge) of a vehicle. Status broadcasts may include one or more of the vehicle parameters 116 for use in determining an ordering of vehicles in the platoon. A status broadcast from a vehicle may also include a position of the vehicle in the form of a GPS (Global Positioning System) coordinate, an index (position in order), an identifier of the vehicle, an identifier (license plate or other identifier captured using a camera) of a vehicle in front and/or behind the vehicle, or other information.; Abstract: A leader vehicle receives information broadcasts from following vehicles that include a state of energy and one or more other values such as energy usage rates, range, destination, and aerodynamic properties)
	and wherein the first vehicle is configured to assign the second vehicle to the location identified in the geometric configuration information based on the returned second information ([0033] The illustrated method 300 may be executed by a vehicle in a platoon operating as a leader of the platoon; [0035] The method 300 may then include determining 304 positions for vehicles in the platoon according to information contained in the status broadcasts; [0023] Referring to FIG. 1B, in practice, vehicles 122a-122d according to FIG. 1A may travel in a platoon as illustrated. Each vehicle has a corresponding available energy 118a-118d, which is a fuel level for combustion vehicles and a state of charge for electric vehicles. A possible platoon ordering according to the methods described herein may place a smaller electric vehicle 122b behind larger combustion vehicles 122a to provide energy savings from drafting to the electric vehicle 122b that has a reduced range and a longer recharging time);
In Rao, the examiner interprets having the lead vehicle ordering a following vehicle(s) to a location within a platoon corresponds to the first vehicle assigning the second vehicle to the location. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Cremona to incorporate Rao to include wherein the second vehicle is configured to, based upon the geometric configuration information, return second information to the first vehicle, the second information indicating at least one of an amount of energy available to the second vehicle, or an estimated amount of energy required for the transport operation, because doing so notifies the lead vehicle of energy consumption data, and by extension being able to determine the vehicles’ capability of continuing the transport operation.
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Cremona to incorporate Rao to include and wherein the first vehicle is configured to assign the second vehicle to the location identified in the geometric configuration information based on the returned second information, because in doing so, “the selected ordering may be one that provides the greatest aggregate fuel savings for the platoon among those orderings that provide sufficient energy savings to the shortest-ranged vehicle to reach its destination” (Rao [0038]).

Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cremona, in view of Laws, in view of Oswald, in view of Polotec, in further view of Mudalige (US 20100256836 A1), and herein after will be referred to as Mudalige.

Regarding claim 5, Cremona, as modified, teaches the method as claimed in Claim 4.
Cremona suggests wherein the movement information includes a velocity to be adopted by the vehicles (as the platoon distances are maintained [0068-0069]), but Cremona does not explicitly teach wherein the movement information includes a velocity to be adopted by the vehicles, and wherein the vehicles feed a current velocity back to the first vehicle.  
However, Mudalige teaches wherein the movement information includes a velocity to be adopted by the vehicles ([0107] An essential role of the Leader Vehicle is to define a path for the formation to follow and then help guide each participant along the way. FIG. 39 depicts an exemplary projection of a path for a platoon to follow, in accordance with the present disclosure. The Leader Vehicle must project a path for each position in the formation, and then define short-term objectives along the projected paths for each vehicle assigned to those positions. The objectives are defined by a set of increasing “look ahead” periods. For example, each vehicle may be given a position, velocity, and heading objective for the following points in time: 0.1 seconds from now, 0.2 seconds from now, 0.4 seconds from now, and 0.8 seconds from now.), 
and wherein the vehicles feed a current velocity back to the first vehicle ([0108] The Follower Vehicles report their basic position, heading, and velocity information as part of the standard V2V OTA message, and add to it additional feedback including various error terms for the position, velocity, and heading; [0130] As described above, V2V communication in the disclosed system is advantageous over known systems … All vehicles are capable of exchanging a set of critical data throughout the platoon, in particular, conveying commands from the Leader Vehicle to a Follower Vehicle or reporting actual values from the Follower Vehicle to the Leader Vehicle.).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Cremona to incorporate Mudalige to include wherein the movement information includes a velocity to be adopted by the vehicles, because doing so maintains vehicle distances within the platoon formation (Mudalige [0148]).
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Cremona to incorporate Mudalige to include and wherein the vehicles feed a current velocity back to the first vehicle because doing so provides “additional feedback” (Mudalige [0108]) for the leader vehicle, which by extension aid in error correction actions.

Regarding claim 22, Cremona, as modified, teaches the system as claimed in Claim 14.
Cremona suggests wherein the movement information includes a velocity to be adopted by the vehicles (as the platoon distances are maintained [0068-0069]), but Cremona does not explicitly teach wherein the movement information includes a velocity to be adopted by the vehicles, and wherein the vehicles feed a current velocity back to the first vehicle.  
However, Mudalige teaches wherein the movement information includes a velocity to be adopted by the vehicles ([0107] An essential role of the Leader Vehicle is to define a path for the formation to follow and then help guide each participant along the way. FIG. 39 depicts an exemplary projection of a path for a platoon to follow, in accordance with the present disclosure. The Leader Vehicle must project a path for each position in the formation, and then define short-term objectives along the projected paths for each vehicle assigned to those positions. The objectives are defined by a set of increasing “look ahead” periods. For example, each vehicle may be given a position, velocity, and heading objective for the following points in time: 0.1 seconds from now, 0.2 seconds from now, 0.4 seconds from now, and 0.8 seconds from now.), 
and wherein the vehicles feed a current velocity back to the first vehicle ([0108] The Follower Vehicles report their basic position, heading, and velocity information as part of the standard V2V OTA message, and add to it additional feedback including various error terms for the position, velocity, and heading; [0130] As described above, V2V communication in the disclosed system is advantageous over known systems … All vehicles are capable of exchanging a set of critical data throughout the platoon, in particular, conveying commands from the Leader Vehicle to a Follower Vehicle or reporting actual values from the Follower Vehicle to the Leader Vehicle.).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Cremona to incorporate Mudalige to include wherein the movement information includes a velocity to be adopted by the vehicles, because doing so maintains vehicle distances within the platoon formation (Mudalige [0148]).
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Cremona to incorporate Mudalige to include and wherein the vehicles feed a current velocity back to the first vehicle because doing so provides “additional feedback” (Mudalige [0108]) for the leader vehicle, which by extension aid in error correction actions.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cremona, in view of Laws, in view of Oswald, in view of Polotec, in further view of Chrysanthakopoulos et al. (US 20190200519 A1), and herein after will be referred to as Chrysanthakopoulos.

Regarding claim 8, Cremona, as modified, teaches the method as claimed in Claim 1.
Cremona does not explicitly teach wherein, upon receipt of information indicating that a vehicle that had previously participated in the transport operation is not able to complete the transport operation, the first vehicle either: instructs remaining vehicles participating in the transport operation to adopt a geometric configuration suitable for completion of the transport operation and requiring a reduced number of vehicles; or recruits a replacement vehicle for participation in the transport operation.  
However, Chrysanthakopoulos teaches wherein, upon receipt of information indicating that a vehicle that had previously participated in the transport operation is not able to complete the transport operation, the first vehicle either: instructs remaining vehicles participating in the transport operation to adopt a geometric configuration suitable for completion of the transport operation and requiring a reduced number of vehicles; or recruits a replacement vehicle for participation in the transport operation ([0049] “The GURU 2 can also act as cooperative robot, working with an in conjunction with another GURU 2. When the GURUs 2 act as cooperative robots, they have the ability to interconnect with other GURUs. This cooperative functioning has several advantages. First, connecting to other GURUs provides more moving power to the first GURU 2 or allows one GURU 2 to move, assist or relocate a disabled GURU 2. Next, the robots communicate with each other and if one GURU fails or becomes disabled or stuck, then it will communicate its predicament or problem to the other available GURUs 2. They will then select the closest GURU 2 to come and assist the disabled or needing robot. This might mean that the assisting GURU 2 may take over the function or task of the original GURU 2.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Cremona to incorporate Chrysanthakopoulos to include wherein, upon receipt of information indicating that a vehicle that had previously participated in the transport operation is not able to complete the transport operation, the first vehicle either: instructs remaining vehicles participating in the transport operation to adopt a geometric configuration suitable for completion of the transport operation and requiring a reduced number of vehicles; or recruits a replacement vehicle for participation in the transport operation, because doing so would further help complete tasks, and "this ability to link together allows the GURUs 2 to work as a team" (Chrysanthakopoulos [0049]). One of ordinary skill in the art would be motivated to make this addition to "move, assist, or relocate a disable cooperative robot" (Chrysanthakopoulos [0049]).

Regarding claim 17, Cremona, as modified, teaches the system as claimed in Claim 11.
Cremona does not explicitly teach wherein, the first vehicle is configured to, upon receipt of information indicating that a vehicle that had previously participated in the transport operation is not able to complete the transport operation either: instruct remaining vehicles participating in the transport operation to adopt a geometric configuration suitable for completion of the transport operation and requiring a reduced number of vehicles; or recruit a replacement vehicle for participation in the transport operation.  
However, Chrysanthakopoulos teaches wherein, the first vehicle is configured to, upon receipt of information indicating that a vehicle that had previously participated in the transport operation is not able to complete the transport operation either: instruct remaining vehicles participating in the transport operation to adopt a geometric configuration suitable for completion of the transport operation and requiring a reduced number of vehicles; or recruit a replacement vehicle for participation in the transport operation ([0049] “The GURU 2 can also act as cooperative robot, working with an in conjunction with another GURU 2. When the GURUs 2 act as cooperative robots, they have the ability to interconnect with other GURUs. This cooperative functioning has several advantages. First, connecting to other GURUs provides more moving power to the first GURU 2 or allows one GURU 2 to move, assist or relocate a disabled GURU 2. Next, the robots communicate with each other and if one GURU fails or becomes disabled or stuck, then it will communicate its predicament or problem to the other available GURUs 2. They will then select the closest GURU 2 to come and assist the disabled or needing robot. This might mean that the assisting GURU 2 may take over the function or task of the original GURU 2.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Cremona to incorporate Chrysanthakopoulos to include wherein, the first vehicle is configured to, upon receipt of information indicating that a vehicle that had previously participated in the transport operation is not able to complete the transport operation either: instruct remaining vehicles participating in the transport operation to adopt a geometric configuration suitable for completion of the transport operation and requiring a reduced number of vehicles; or recruit a replacement vehicle for participation in the transport operation, because doing so would further help complete tasks, and "this ability to link together allows the GURUs 2 to work as a team" (Chrysanthakopoulos [0049]). One of ordinary skill in the art would be motivated to make this addition to "move, assist, or relocate a disable cooperative robot" (Chrysanthakopoulos [0049]).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cremona, in view of Laws, in view of Oswald, in view of Polotec, in further view of Aijaz et al. (US 20180302908 A1), and herein after will be referred to as Aijaz.

Regarding claim 9, Cremona, as modified, teaches the method as claimed in Claim 1.
Cremona also teaches wherein the first vehicle, the second vehicle, and the third vehicle participating in the transport operation communicate […] based on handshakes between the first vehicle and the second vehicle participating in the transport operation and based on handshakes between the first vehicle and the third vehicle participating in the transport operation (Fig. 10 step 1006 vehicle to vehicle handshakes)
Cremona, as modified does not explicitly teach that the communication uses a transmission schedule of timeslots on distinct frequency channels.  
However, Aijaz teaches communication using a transmission schedule (Fig 5. transmission schedule) consisting of timeslots on distinct frequency channels ([0050] “each schedule may assign both a timeslot and a frequency channel for a given transmission”) based on handshakes ([0311] “E-RTS/E-CTS handshake”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Cremona to incorporate Aijaz to include that the first vehicle, the second vehicle, and the third vehicle communicate using a transmission schedule consisting of timeslots on distinct frequency channels based on handshakes between the first vehicle and the second vehicle participating in the transport operation, and based on handshakes between the first vehicle and the third vehicle participating in the transport operation because doing so “achieves improved communication reliability” (Aijaz [0137]).

Regarding claim 18, Cremona, as modified, teaches the system as claimed in Claim 11.
Cremona also teaches wherein the first vehicle, the second vehicle, and the third vehicle participating in the transport operation communicate […] based on handshakes between the first vehicle and the second vehicle participating in the transport operation and based on handshakes between the first vehicle and the third vehicle participating in the transport operation (Fig. 10 step 1006 vehicle to vehicle handshakes)
Cremona, as modified does not explicitly teach that the communication uses a transmission schedule of timeslots on distinct frequency channels.  
However, Aijaz teaches communication using a transmission schedule (Fig 5. transmission schedule) consisting of timeslots on distinct frequency channels ([0050] “each schedule may assign both a timeslot and a frequency channel for a given transmission”) based on handshakes ([0311] “E-RTS/E-CTS handshake”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Cremona to incorporate Aijaz to include that the first vehicle, the second vehicle, and the third vehicle communicate using a transmission schedule consisting of timeslots on distinct frequency channels based on handshakes between the first vehicle and the second vehicle participating in the transport operation, and based on handshakes between the first vehicle and the third vehicle participating in the transport operation because doing so “achieves improved communication reliability” (Aijaz [0137]).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cremona, in view of Laws, in view of Oswald, in view of Polotec, in further view of Russell et al. (US 20200396782 A1), and herein after will be referred to as Russell.

Regarding claim 10, Cremona, as modified, teaches the method as claimed in Claim 1.
Cremona, does not explicitly teach wherein a vehicle participating in the transport operation selects another vehicle participating in the transport operation as a reference vehicle for maintaining a formation indicated by the geometric configuration information, wherein the another vehicle is selected based on information received from other vehicles participating in the transport operation.
However, Russell teaches wherein a vehicle participating in the transport operation ([0078] interworking vehicle 190) 
selects another vehicle participating in the transport operation as a reference vehicle ([0078] “it may send a final departure message to the PME 102 and/or the other vehicles (updates message 825). This response may include other information, such as reconfiguration instructions in view of the departure of the interworking vehicle 190, cessation of interworking functions, or information about new interworking vehicles or platoons that the vehicles may choose to join; The examiner understands that by having the interworking vehicle send a message to another vehicle (new interworking vehicle) to join with reconfiguration instructions, that new interworking vehicle is selected to join the platoon. The new interworking vehicle is treated as a reference vehicle as it must occupy a specific position in the platoon with respect to other vehicles in the platoon). 
for maintaining a formation indicated by the geometric configuration information ([0048] platoon configuration parameters; [0078] reconfiguration instructions in view of the departure of the interworking vehicle 190)
wherein the another vehicle is selected based on information received from other vehicles participating in the transport operation ([0078] information received is from interworking vehicle).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Cremona to incorporate Russell to include wherein a vehicle participating in the transport operation selects another vehicle participating in the transport operation as a reference vehicle for maintaining a formation indicated by the geometric configuration information, wherein the another vehicle is selected based on information received from other vehicles participating in the transport operation, because doing so allows maintaining formation as vehicles in the platoon are replaced.

Regarding claim 19, Cremona, as modified, teaches the system as claimed in Claim 11.
Cremona, does not explicitly teach wherein a vehicle participating in the transport operation selects another vehicle participating in the transport operation as a reference vehicle for maintaining a formation indicated by the geometric configuration information, wherein the another vehicle is selected based on information received from other vehicles participating in the transport operation.
However, Russell teaches wherein a vehicle participating in the transport operation ([0078] interworking vehicle 190) 
selects another vehicle participating in the transport operation as a reference vehicle ([0078] “it may send a final departure message to the PME 102 and/or the other vehicles (updates message 825). This response may include other information, such as reconfiguration instructions in view of the departure of the interworking vehicle 190, cessation of interworking functions, or information about new interworking vehicles or platoons that the vehicles may choose to join; The examiner understands that by having the interworking vehicle send a message to another vehicle (new interworking vehicle) to join with reconfiguration instructions, that new interworking vehicle is selected to join the platoon. The new interworking vehicle is treated as a reference vehicle as it must occupy a specific position in the platoon with respect to other vehicles in the platoon). 
for maintaining a formation indicated by the geometric configuration information ([0048] platoon configuration parameters; [0078] reconfiguration instructions in view of the departure of the interworking vehicle 190)
wherein the another vehicle is selected based on information received from other vehicles participating in the transport operation ([0078] information received is from interworking vehicle).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Cremona to incorporate Russell to include wherein a vehicle participating in the transport operation selects another vehicle participating in the transport operation as a reference vehicle for maintaining a formation indicated by the geometric configuration information, wherein the another vehicle is selected based on information received from other vehicles participating in the transport operation, because doing so allows maintaining formation as vehicles in the platoon are replaced.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170344023 A1: Laubinger discloses a platoon controller state machine and a lead vehicle followed by following vehicles
US 20210039265 A1: Nam discloses an autonomous working system comprising a master robot and slave robots in a formation. As shown in Fig. 1 and Fig. 8 the formation is triangular having distance d and angle theta.
US 20210157323 A1: Zhong discloses robots in coordination and in formation (Fig. 4).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661